Browning, Judge:
In this original proceeding in prohibition petitioner seeks to prohibit the respondent judge from proceeding further in the civil actions of Holbrook v. Top Rock Bottling Company, a Corporation, which cases were removed to the Circuit Court of Putnam County by the Judge of the Common Pleas Court of Kanawha County under the purported authority of Code, 56-9-1, as amended. That section provides for the removal of a case for good cause shown “if pending in a circuit *79court, to any other circuit court, and if pending in any court of limited jurisdiction heretofore mentioned to the circuit court of that county: * *
Under this statute the only court to which these cases could have been removed is the Circuit Court of Ka-nawha County. The writ must be awarded.

Writ awarded.